Exhibit 10.2

 

Name:

[●]

Number of Restricted Stock Units subject to Award:

[●]

Date of Grant:

[●]

 

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Trinseo S.A. (the
“Company”) to the undersigned (the “Grantee”) pursuant to the Trinseo S.A. 2014
Omnibus Incentive Plan (as amended from time to time, the “Plan”), which is
incorporated herein by reference.

1.      Grant of Restricted Stock Units.  On the date of grant set forth above
(the “Grant Date”) the Company granted to the Grantee an award consisting of the
right to receive, on the terms provided herein and in the Plan, one share of
Stock with respect to each Restricted Stock Unit forming part of the Award, in
each case, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

The grant of the Restricted Stock Units is a one-time benefit and does not
create any contractual or other right for the Grantee to receive a grant of
restricted stock units or benefits in lieu of restricted stock units in the
future.

The Award shall not be interpreted to bestow upon the Grantee any equity
interest or ownership in the Company or any Affiliate prior to the date on which
the Company delivers shares of Stock to the Grantee (if any). The Grantee is not
entitled to vote any shares of Stock by reason of the granting of this Award or
to receive or be credited with any dividends declared and payable on any share
of Stock prior to the date on which any such share is delivered to the Grantee
hereunder. The Grantee shall have the rights of a shareholder only as to those
shares of Stock, if any, that are delivered under this Award.

2.      Meaning of Certain Terms.  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan. 

3.      Dividend Equivalents.  During the period beginning on the Grant Date and
ending on the date that shares of Stock are issued in settlement of vested
Restricted Stock Units, the Grantee will accrue dividend equivalents on the
Restricted Stock Units equal to any cash dividend or cash distribution that
would have been paid on the Restricted Stock Unit had that Restricted Stock Unit
been an issued and outstanding share of Stock on the record date for the
dividend or distribution. Such accrued dividend equivalents (i) will vest and
become payable upon the same terms and at the same time of settlement as the
Restricted Stock Unit to which they relate (and will be payable with respect to
any shares of Stock that are issued or that are withheld pursuant to Section 8
in order to satisfy Grantee’s Tax-Related Items), (ii) will be denominated and
payable solely in cash and paid in such manner as the Company deems appropriate,
and (iii) will not bear or accrue interest. Dividend equivalent payments, at
settlement, will be net of applicable federal, state, local







--------------------------------------------------------------------------------

 



and foreign income and social insurance withholding taxes as provided in Section
8. Upon the forfeiture of the Restricted Stock Units, any accrued dividend
equivalents attributable to such Restricted Stock Units will also be forfeited.

 

4.        Vesting, etc.

(a)       The Award shall vest in full as to 100% of the Restricted Stock Units
subject to the Award on the third anniversary of the Grant Date (“Vesting
Date”), subject to the Grantee’s continued Employment with the Company through
such date.  Except as provided in sections (b) and (c) below, if the Grantee’s
Employment with the Company terminates for any reason prior to the Vesting Date,
the Award will be automatically and immediately forfeited upon such termination.

(b)       If the Grantee’s Employment terminates due to his or her Retirement
(as defined below) or death or is terminated by the Company other than for Cause
or due to his or her Permanent Disability, in each case, prior to the Vesting
Date, the Award, to the extent then outstanding, will be treated as follows:

i.      If the Grantee’s Employment terminates as a result of the Grantee’s
Retirement (as defined below), upon such termination the Award will vest in an
amount equal to (A) the total number of Restricted Stock Units subject to the
Award that the Grantee would have vested in had the Grantee remained in
continuous Employment through the Vesting Date, multiplied by (B) a fraction,
the numerator of which is the number of full months occurring between the Grant
Date and the date of Grantee’s Retirement, and the denominator of which is
thirty-six (36).  For purposes hereunder, “Retirement” means a retirement from
active Employment after the Grantee has attained age 55 with at least 10 years
of continuous service with the Company, or its predecessor entity, The Dow
Chemical Company, or any of its subsidiaries, or as defined in the Grantee's
employment or other agreement with the Company.

ii.     If the Grantee’s Employment is terminated due to his or her death or by
the Company due to his or her Permanent Disability, upon such termination, the
Award will immediately vest in full as to the total number of Restricted Stock
Units subject to the Award.

iii.    If the Grantee’s Employment is terminated by the Company other than for
Cause in connection with a restructuring or redundancy, as determined by the
Company, upon such termination, the Award will vest in an amount equal to (A)
the total number of Restricted Stock Units subject to the Award that the Grantee
would have vested in had the Grantee remained in continuous Employment through
the Vesting Date, multiplied by (B) a fraction, the numerator of which





-2-

--------------------------------------------------------------------------------

 



is the number of full months occurring between the Grant Date and the Grantee’s
date of Employment termination, and the denominator of which is thirty-six (36).

(c)        If, within the twenty-four (24)-month period following the occurrence
of a Change in Control (as defined below), the Grantee’s Employment is
terminated by the Company other than for Cause or, if the Grantee is otherwise
subject to an effective employment or other individual agreement with the
Company that provides the Grantee with the ability to terminate his or her
employment for “good reason,” by the Grantee for “good reason” (with such term
having the meaning ascribed thereto in the employment or other individual
agreement, if any, between the Grantee and the Company for so long as such
agreement is in effect), upon such termination and in lieu of the treatment
provided for in Section 4(b)(iii) above, the Award, to the extent then
outstanding, will immediately vest in full as to the total number of Restricted
Stock Units subject to the Award. 

i.      For purposes of this Agreement, “Change in Control” means the first to
occur of any of the following events:

1.   an event in which any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than (A)
the Company, (B) any subsidiary of the Company, (C) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (D) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

2.   the consummation of the merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 50% of
the combined voting power of the voting





-3-

--------------------------------------------------------------------------------

 



securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation and (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) after which
no “person” “beneficially owns” (with the determination of such “beneficial
ownership” on the same basis as set forth in clause (1) of this definition)
securities of the Company or the surviving entity of such merger or
consolidation representing 50% or more of the combined voting power of the
securities of the Company or the surviving entity of such merger or
consolidation; or

3.   the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, to the extent any amount constituting
“nonqualified deferred compensation” subject to Section 409A would become
payable under the Award by reason of a Change in Control, it shall become
payable only if the event or circumstances constituting the Change in Control
would also constitute a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the Company’s
assets, within the meaning of subsection (a)(2)(A)(v) of Section 409A and the
Treasury Regulations thereunder.

5.      Delivery of Stock.  Subject to Section 9(b), the Company shall, as soon
as practicable upon the vesting of the Restricted Stock Units or any portion
thereof as provided in Section 4(a), (b) or (c) of this Agreement (but in no
event later than thirty (30) days following the date on which such Restricted
Stock Units, or any portion thereof, vest) effect delivery of the Stock with
respect to such vested Restricted Stock Units, or any portion thereof, to the
Grantee (or, in the event of the Grantee’s death, to the Grantee’s beneficiary,
which for purposes hereunder shall be (a) if permitted by the Administrator, the
person(s) who has been designated by the Grantee in writing in a form and manner
acceptable to the Administrator to receive the Award in the event of the
Grantee’s death or (b) in the event no beneficiary designation has been made by
the Grantee, the Grantee’s estate).  No Stock will be issued pursuant to this
Award unless and until all legal requirements applicable to the issuance or
transfer of such Stock have been complied with to the satisfaction of the
Administrator, including, for the avoidance of doubt to the extent required by
Luxembourg law, the payment by the Grantee to the Company of an amount in cash
equal to the aggregate par value of the shares of Stock to be delivered in
respect of the vested Restricted Stock Units on, or within thirty (30) days of,
the vesting of the Restricted Stock Units.  The actual amount the Grantee will
be required to pay will be determined at the time that the Award vests based on
the par value of the Company’s Stock on the Vesting Date.





-4-

--------------------------------------------------------------------------------

 



6.      Forfeiture; Recovery of Compensation. By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights (and those of any
permitted transferee) under the Award or to any Stock acquired under the Award
or any proceeds from the disposition thereof, are subject to Section 6(a)(5) of
the Plan (including any successor provision).  Nothing in the preceding sentence
shall be construed as limiting the general application of Section 11 of this
Agreement.

7.      Nontransferability.  Neither the Award nor the Restricted Stock Units
may be transferred except at death in accordance with Section 6(a)(3) of the
Plan.

8.      Responsibility for Taxes & Withholding.  Regardless of any action the
Company or any of its Affiliates takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or any of its
Affiliates.  The Grantee further acknowledges that the Company and/or its
Affiliates (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the issuance of Stock upon settlement of the Restricted
Stock Units, the subsequent sale of Stock acquired pursuant to such issuance and
the receipt of any dividends and/or dividend equivalents; and (b) do not commit
to and are under no obligation to structure the terms of any Award to reduce or
eliminate Grantee’s liability for Tax-Related Items or achieve any particular
tax result.  Further, if the Grantee becomes subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, the Grantee acknowledges that Company and/or its Affiliates may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Affiliates to satisfy all Tax-Related Items.  In this regard, the
Grantee authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i)      withholding from the Grantee’s wages/salary or other cash compensation
paid to the Grantee by the Company and/or its Affiliates; or

(ii)     withholding from proceeds of the Stock acquired upon vesting/settlement
of the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Grantee’s behalf pursuant to this
authorization); or

(iii)    withholding in Stock to be issued upon vesting/settlement of the
Restricted Stock Units provided, however, that if the Grantee is a Section 16
officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, then the Company will withhold in shares of Stock upon the relevant
taxable or tax withholding





-5-

--------------------------------------------------------------------------------

 



event, as applicable, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) and (ii) above.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares of
Stock attributable to the vested Restricted Stock Units, notwithstanding that a
number of share are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

The Grantee shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that will not for any reason be satisfied by the means previously described. The
Company may refuse to issue or deliver the Stock or the proceeds of the sale of
Stock if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.

By accepting this grant of Restricted Stock Units, the Grantee expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its Affiliates as set forth herein, including the withholding of Stock and the
withholding from the Grantee's wages/salary or other amounts payable to the
Grantee.  All other Tax-Related Items related to the Restricted Stock Units and
any Stock delivered in satisfaction thereof are the Grantee's sole
responsibility.

9.       Other Tax Matters.  

(a)      The Grantee expressly acknowledges that because this Award consists of
an unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” under U.S. federal tax laws with respect to the Award.

(b)      If, at the time of the Grantee’s termination of employment, the Grantee
is a “specified employee,” as defined below, to the extent required by Section
409A, any and all amounts payable on account of the Grantee’s separation from
service that constitute deferred compensation and would (but for this provision)
be payable within six (6) months following the date of termination, shall
instead be paid on the next business day following the expiration of such six
(6) month period or, if earlier, upon the Grantee’s death.  For purposes of this
Agreement, all references to “termination of employment” and correlative phrases
shall be construed to require a “separation from service” (as defined in
Treasury Regulations section 1.409A-1(h) after giving effect to the presumptions
contained therein), and the term “specified employee” means an individual
determined by the





-6-

--------------------------------------------------------------------------------

 



Company to be a specified employee under Treasury Regulation section
1.409A-1(i).  Each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

10.      Effect on Employment.  Neither the grant of the Restricted Stock Units,
nor the delivery of Stock upon vesting of any portion thereof, will give the
Grantee any right to be retained in the employ or service of the Company or any
of its Affiliates, affect the right of the Company or any of its Affiliates to
discharge or discipline such Grantee at any time, or affect any right of such
Grantee to terminate his or her Employment at any time.

11.      Acknowledgements.  By accepting the Award, the Grantee agrees to be
bound by, and agrees that the Award and the Restricted Stock Units are subject
in all respects to, the terms of the Plan.    The Grantee further acknowledges
and agrees that (i) this Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument, (ii) this agreement may be executed and exchanged
using facsimile, portable document format (PDF) or electronic signature, which,
in each case, shall constitute an original signature for all purposes hereunder
and (iii) such signature by the Company will be binding against the Company and
will create a legally binding agreement when this Agreement is countersigned by
the Grantee.  

12.      Authorization to Release and Transfer Necessary Personal Information. 
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company and the Affiliates may hold
certain personal information about the Grantee including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Restricted Stock Units and/or Stock held and
the details of all Restricted Stock Units or any other entitlement to Stock
awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Grantee’s participation in the Plan
(the “Data”).  The Grantee understands that the Data may be transferred to the
Company or any of the Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee’s country or elsewhere, and that any recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Grantee’s country.  The Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative.  The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of Restricted Stock Units under the Plan or with whom Stock
acquired pursuant to the vesting of the Restricted Stock Units or cash from the
sale of such Stock may be deposited.  Furthermore, the Grantee acknowledges and
understands that the





-7-

--------------------------------------------------------------------------------

 



transfer of the Data to the Company or the Affiliates or to any third parties is
necessary for his or her participation in the Plan. The Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan.  The Grantee understands that he or
she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein by contacting his or her local human
resources representative in writing.  The Grantee further acknowledges that
withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Restricted Stock Units, and his or her ability to participate
in the Plan.  For more information on the consequences of refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

13.      Electronic Delivery and Execution. The Grantee hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Grantee understands that, unless revoked by the Grantee by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of the Agreement. The Grantee also understands that he or she will have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be affected by a third party engaged by the Company to provide
administrative services related to the Plan.

14.      Appendix.  Notwithstanding any provision of the Agreement to the
contrary, this Restricted Stock Unit grant and the Stock acquired under the Plan
shall be subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Grantee’s country of residence (and country of
employment, if different).

15.      Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

[Signature page follows.]

 



-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

 

 

TRINSEO S.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Dated:  [DATE]

 

Acknowledged and Agreed:

 

 

 

 

By:

 

 

 

[Grantee’s Name]

 

 

 

 

 

Signature Page to Restricted Stock Unit Agreement

 





 

--------------------------------------------------------------------------------

 

 

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s Restricted Stock Unit Award for all
Grantees that reside and/or work outside of the United States.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2017.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Grantee not
rely on the information in this Country Appendix as the only source of
information relating to the consequences of the Grantee’s participation in the
Plan because the information may be out of date at the time that the Restricted
Stock Units vest, or Stock is delivered in settlement of the Restricted Stock
Units, or the Grantee sells any Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Affiliates, nor the Administrator is in a position to assure the Grantee of a
particular result.  Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation. 

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language.  The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Restricted Stock Unit Award, be drawn up in
English.  If the Grantee has received this Agreement, the Plan or any other
rules, procedures, forms or documents related to the Restricted Stock Unit Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

Repatriation; Compliance with Laws; Insider Trading.  The Grantee agrees, as a
condition of the grant of the Restricted Stock Unit Award, to repatriate all
payments attributable to the Award and/or cash acquired under the Plan
(including, but not limited to, dividends, dividend equivalents, and any
proceeds derived from the sale of the Stock acquired pursuant to the Agreement)
in accordance with all foreign exchange rules and regulations applicable to
Grantee.  The Company and the Administrator reserve the right to impose other
requirements on Grantee’s participation in





2

--------------------------------------------------------------------------------

 

 

the Plan, on the Restricted Stock Units and on any Stock acquired or cash
payments made pursuant to the Agreement, to the extent the Company, its
Affiliates or the Administrator determines it is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan, and to
require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.  Further, the Grantee agrees to take any
and all actions as may be required to comply with Grantee’s personal legal and
tax obligations under all laws, rules and regulations applicable to the Grantee.
Finally, depending on Grantee's country of residence, Grantee may be subject to
insider trading restrictions or market abuse laws, which may affect Grantee's
ability to acquire or sell Stock or rights to Stock (e.g., restricted stock
units) under the Plan during such times as Grantee is considered to have “inside
information” regarding the Company (as defined by the laws in the Grantee's
country).  Any restrictions under these insider trading or market abuse laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Neither the
Company, nor its Affiliates will be liable for any fines or penalties that
Grantee may incur as a result of Grantee's failure to comply with any applicable
laws.  Grantee should be aware that securities, exchange control, insider
trading and other laws may change frequently and often without notice.  Grantee
is hereby advised to confirm the legal obligations that may arise from Grantee's
participation in the Plan with a qualified advisor.

Commercial Relationship.  The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Award grant does not constitute an
employment relationship between the Grantee and the Company.  The Grantee has
been granted Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Company’s Affiliate that employs the
Grantee, and the Company’s Affiliate the Grantee’s sole employer.  Based on the
foregoing, (a) the Grantee expressly recognizes the Plan and the benefits the
Grantee may derive from participation in the Plan do not establish any rights
between the Grantee and the Affiliate that employs the Grantee, (b) the Plan and
the benefits the Grantee may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by the Affiliate that
employs the Grantee, and (c) any modifications or amendments of the Plan by the
Company or the Administrator, or a termination of the Plan by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Affiliate that employs the Grantee.

Private Placement.  The grant of the Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Unit Award is not subject to
the supervision of the local securities authorities.

Additional Acknowledgements.    The GRANTEE also acknowledges and agrees to the
following:

       The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.

       All decisions with respect to future Awards or other grants, if any,
will be at the sole discretion of the Company.  





3

--------------------------------------------------------------------------------

 

 

       The future value of the Stock is unknown and cannot be predicted with
certainty.

       The Award and the Stock subject to the Award, and the income and value
of same, are not part of normal or expected compensation or salary for any
purpose and are not intended to replace any pension rights or compensation.

       Grantee's participation in the Plan is voluntary.

       No claim or entitlement to compensation or damages arises from the
forfeiture of the Award or any of the Restricted Stock Units, the termination of
the Plan, or the diminution in value of the Restricted Stock Units or Stock, and
the Grantee irrevocably releases the Company, its Affiliates, the Administrator
and their affiliates from any such claim that may arise.

       The Award and the Stock subject to the Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.

       Unless otherwise agreed with the Company in writing, the Award and the
Stock subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, any service Grantee may provide as a
director of the Company or its Affiliates.

       Neither the Company nor its Affiliates shall be liable for any foreign
exchange rate fluctuation between Grantee's local currency and the U.S. Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Grantee pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Stock acquired upon settlement.

       None of the Company, its Affiliates, nor the Administrator is providing
any tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Restricted Stock Units, or the Grantee’s acquisition or sale of the
Stock delivered in settlement of the Restricted Stock Units.  The Grantee is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding his participation in the Plan before taking any action
related to the Plan.





4

--------------------------------------------------------------------------------

 

 

BELGIUM

 

Notifications

 

Exchange Control Information.  The Grantee is required to report any securities
(e.g., Stock) or bank accounts opened and maintained outside Belgium on his or
her annual tax return. In a separate report, certain details regarding such
foreign accounts (including the account number, bank name and country in which
such account was opened) must be provided to the Central Contact Point of the
National Bank of Belgium.

 

FRANCE

Notifications

Use of English Language.  Les parties reconnaissent avoir exigé la rédaction en
anglais de la présente convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

Award Not French Qualified.  The Grantee understands and acknowledges that the
Restricted Stock Units granted under this Agreement are not intended to qualify
for specific tax and social security treatment pursuant to Sections L. 225-197-1
to L. 225-197-6 of the French Commercial Code, as amended.

Exchange Control Information.  If the Grantee retains Stock acquired under the
Plan outside of France or maintains a foreign ban account, the Grantee is
required to report such to the French tax authorities when filing the Grantee's
annual tax return. Failure to comply could trigger significant penalties.

GERMANY

Notifications

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If the Grantee uses a German
bank to transfer a cross-border payment in excess of €12,500 in connection with
the sale of the Stock acquired under the Plan, the bank will make the report for
the Grantee. 

HONG KONG

Terms and Conditions

Warning:  The Restricted Stock Unit Award and any Stock issued pursuant to the
settlement of the Restricted Stock Units do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Company and its Affiliates.  The Agreement, the Plan, and any rules, procedures,
forms or other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
nor have the documents been reviewed by any regulatory authority in Hong
Kong.  The Award and any related documentation





5

--------------------------------------------------------------------------------

 

 

are intended only for the personal use of each eligible employee of the Company
or its Affiliates and may not be distributed to any other person.  If the
Grantee is in any doubt about any of the contents of the Agreement, the Plan, or
any rules, procedures or forms, the Grantee should obtain independent
professional advice. 

Settlement of Restricted Stock Units.  In the event that any of the Restricted
Stock Units are settled within six months of the Grant Date, the Grantee agrees
that the Grantee (or his / her beneficiary) will not sell or otherwise dispose
of any such Shares prior to the six-month anniversary of the Grant Date.

Wages.  The Restricted Stock Unit Award and Shares underlying the Restricted
Stock Unit Award do not form part of the Grantee's wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.

INDIA

Notifications

Exchange Control Information.    The Grantee understands that he or she must
repatriate any proceeds from the sale of Stock and any cash dividends or
dividend equivalents acquired under the Plan to India and convert the proceeds
into local currency within 90 days or 180 days of receipt, respectively.  The
Grantee will receive a foreign inward remittance certificate (“FIRC”) from the
bank where the Grantee deposits the foreign currency.  The Grantee should
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Grantee's employer requests proof of
repatriation.  The Grantee is responsible for complying with applicable exchange
control laws in India.

INDONESIA

Notifications

Exchange Control Information.  If the Grantee remits funds (including proceeds
from the sale of Stock) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to Bank Indonesia
for statistical reporting purposes.  For transactions of US$10,000 or more, a
more detailed description of the transaction must be included in the report and
the Grantee may be required to provide information about the transaction (e.g.,
the relationship between the Grantee and the transferor of the funds, the source
of the funds, etc.) to the bank in order for the bank to complete the report. In
addition, the Grantee may be required to provide Bank Indonesia with information
on foreign exchange activities, which may include Stock held outside Indonesia,
on a monthly basis. The reporting should be completed online through Bank
Indonesia's website, by no later than the 15th day of the following month.

NETHERLANDS

Notifications

Securities Law Information.  The Grantee should be aware of Dutch insider
trading rules which may impact the sale of Stock issued to the Grantee upon
settlement of the Restricted Stock Units. 





6

--------------------------------------------------------------------------------

 

 

In particular, the Grantee may be prohibited from effectuating certain
transactions if the Grantee has inside information about the Company.  Under
Article 5:56 of the Dutch Financial Supervision Act, anyone who has “insider
information” related to an issuing company is prohibited from effectuating a
transaction in securities in or from the Netherlands.  “Insider information” is
defined as knowledge of specific information concerning the issuing company to
which the securities relate or the trade in securities issued by such company,
which has not been made public and which, if published, would reasonably be
expected to affect the share price, regardless of the development of the
price.  The insider could be any employee of a Affiliate in the Netherlands who
has inside information as described herein.  Given the broad scope of the
definition of inside information, certain employees working at the Company’s
Affiliate in the Netherlands may have inside information and, thus, would be
prohibited from effectuating a transaction in securities in the Netherlands at a
time when they have such inside information.  If the Grantee is uncertain
whether the insider-trading rules apply to the Grantee, the Grantee should
consult his personal legal advisor.

SINGAPORE

Notifications

 

Securities Law Information. The Restricted Stock Units are being granted
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore.  The Grantee should note that the Grantee’s Restricted
Stock Units are subject to section 257 of the SFA and the Grantee will not be
able to make any subsequent sale in Singapore, or any offer of such subsequent
sale of Stock unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.

Chief Executive Officer and Director Notification.  If the Grantee is the chief
executive officer (“CEO”) or a director, alternate director, substitute director
or shadow director of a Singapore subsidiary, the Grantee must notify the
Singapore subsidiary in writing within two (2) business days of (i) becoming the
registered holder of or acquiring an interest (e.g., Restricted Stock Units,
Stocks, etc.) in the Company or any of its subsidiary, or becoming the CEO,
alternate director, substitute director or shadow director (as the case may be),
whichever occurs last, or (ii) any change in a previously disclosed interest
(e.g., sale of Stocks).

SPAIN

Notifications

Securities Law Information.  No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Plan or Restricted Stock Unit.  The Plan, the
Agreement (including this Appendix) and any other documents evidencing the grant
of the Restricted Stock Units have not been, nor will they be, registered with
the Comisión Nacional del Mercado de Valores (the Spanish securities regulator),
and none of those documents constitutes a public offering prospectus.





7

--------------------------------------------------------------------------------

 

 

Exchange Control Information.  The acquisition, ownership and sale of Stock
under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness.  Generally, the declaration must be made in January for Stock
acquired or sold during (or owned as of December 31 of) the prior year.  The
Grantee may also be required to declare any securities accounts (including
brokerage accounts held abroad) depending on the value of the transactions
during the relevant year or the balances in such accounts as of December 31 of
the relevant year.

When receiving foreign currency payments derived from the ownership of Stock
(i.e., dividends or sale proceeds) exceeding €50,000, the Grantee must inform
the financial institution receiving the payment of the basis upon which such
payment is made.  The Grantee will need to provide the institution with the
following information: (i) the Grantee’s name, address, and tax identification
number; (ii) the name and corporate domicile of the Company; (iii) the amount of
the payment; the currency used; (iv) the country of origin; (v) the reasons for
the payment; and (vi) further information that may be required.  After such
foreign currency payments are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000.  If reporting is required, the Grantee
must file the report on form 720 by March 31 following the end of the relevant
year.

The Grantee is solely responsible for complying with any exchange control or
other reporting requirement that may apply to the Grantee as a result of
participation in the Plan, the acquisition and/or sale of the Stock and/or the
transfer of funds in connection with the award.  The Grantee should consult his
or her legal advisor to confirm the current reporting requirements when he or
she acquires Stock, sells Stock and/or transfers any funds related to the Plan
to Spain.

Terms and Conditions

Nature of Award.  In accepting the grant of Restricted Stock Units, the Grantee
acknowledges that he or she consents to participation in the Plan and has
received a copy of the Plan.

The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world.  The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis.  Consequently, the
Grantee understands that the Restricted Stock Units are granted on the
assumption and condition that the Restricted Stock Units and the Stock acquired
upon lapse of the restrictions relating to the Restricted Stock Units shall not
become a part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Grantee understands that this grant would not be made to the
Grantee but for the assumptions and conditions referred to above; thus, the
Grantee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Restricted Stock Units shall be null and void.





8

--------------------------------------------------------------------------------

 

 

SWITZERLAND

Notifications

Securities Law Information.  The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland.  Neither this document nor any other
materials relating to the Plan (i) constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland  or
(iii) have been or will be filed with, approved or supervised by any Swiss
regulatory authority, including the Swiss Financial Market Authority (FINMA).

TAIWAN

Notifications

Exchange Control Information.  The Grantee may acquire and remit foreign
currency (including proceeds from the sale of Stock) up to US$5,000,000 per year
without justification.  If the transaction amount is TWD500,000 or more in a
single transaction, the Grantee must submit a Foreign Exchange Transaction
Form.  If the transaction amount is US$500,000 or more in a single transaction,
the Grantee must also provide supporting documentation to the satisfaction of
the remitting bank

Terms and Conditions

Data Privacy.  In addition to the consent to the collection, use and transfer of
Data as described in Section 12 of the Agreement, upon request of the Company or
an employing Affiliate, the Grantee agrees to provide any other executed data
privacy consent form (or any other agreements or consents that may be required
by the Company or the employing Affiliate) should the Company and/or the
employing Affiliate deem such agreement or consent necessary under applicable
data privacy laws, either now or in the future.  The Grantee understands the he
or she will not be able to participate in the Plan if he or she fails to execute
any such consent or agreement.

TURKEY

Notifications

Securities Law Information.  Under Turkish law, the Grantee is not permitted to
sell any Stock under the Plan in Turkey.  The Stock is currently traded on the
New York Stock Exchange (“NYSE”), under the ticker symbol “TSE” and the Stock
may be sold through this exchange.

UNITED KINGDOM

Terms and Conditions

Tax Loan.  Notwithstanding any provisions in the Agreement, if payment or
withholding of the income tax due in connection with the Restricted Stock Units
is not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”),





9

--------------------------------------------------------------------------------

 

 

the amount of any uncollected income tax paid by the Grantee's employer shall
constitute a loan owed to employer by the Grantee, effective as of the Due
Date.  The Grantee acknowledges and agrees that the loan will bear interest at
the then-current official rate of Her Majesty’s Revenue & Customs (“HMRC”), it
shall be immediately due and repayable, and the Company or the Grantee's
employer may recover it at any time thereafter by any of the means referred to
the Agreement or otherwise.  Notwithstanding the foregoing, if the Grantee is a
director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended), the Grantee
shall not be eligible for a loan from the Company or the Grantee's employer to
cover the income tax liability.  In the event that the Grantee is a director or
executive officer of the Company and the income tax is not collected from or
paid by the Grantee by the Due Date, the payment of any uncollected income tax
and employee national insurance contributions (“NICs”) by the Grantee's employer
may constitute a benefit to the Grantee (the “Tax Benefit”) on which additional
income tax and NICs will be payable.  If the Grantee is a director or executive
officer of the Company, the Grantee will be responsible for paying and reporting
any income tax due on the Tax Benefit directly to HMRC under the self-assessment
regime, and the Grantee's employer will hold the Grantee liable for the Tax
Benefit and the cost of any employee NICs due on the Tax Benefit that the
Company or the Grantee's employer was obligated to pay and paid.  The Company or
the Grantee's employer (as applicable) may recover the Tax Benefit and the cost
of any such employee NICs from the Grantee at any time by any of the means
referred to in the Agreement.

***

10

--------------------------------------------------------------------------------